Exhibit 10.4


AMENDMENT AGREEMENT


     THIS AMENDMENT AGREEMENT (this “Agreement”), dated as of August 2, 2006
among PainCare Holdings, Inc., a Florida corporation (the “Company”), Midsummer
Investment, Ltd. (“Midsummer”) and Islandia, L.P. (“Islandia”) (each of
Midsummer and Islandia, including its successors and assigns, also referred to
as a “Holder” and collectively the “Holders”). The Holders are the holders of
the Company’s 7.5% Convertible Debentures due December 17, 2006 (the “2003
Debentures”) and the Company’s 7.5% Convertible Debenture due July 1, 2007 (the
“2004 Debentures” and collectively with the 2003 Debentures, the “Debentures”)
Capitalized terms used and not otherwise defined herein that are defined in the
Securities Purchase Agreement, dated December 17, 2003, by and among the Company
and the Holders (the “2003 Purchase Agreement”) and the Securities Purchase
Agreement, dated July 1, 2004, by and among the Company and the Holders (the
“2004 Purchase Agreement” and collectively with the 2003 Purchase Agreement, the
“Purchase Agreements” and all agreements entered into in connection with the
Purchase Agreements, the “Transaction Documents”).

Preliminary Statement:


     WHEREAS, Subject to the terms and conditions set forth herein, Holders have
agreed (i) to extend the dates of payment in full of the Debentures, (ii) to add
a monthly amortization schedule beginning on the second anniversary of the date
hereof and (iii) to provide the company with a right to redeem the Debentures
under certain conditions.

     NOW, THEREFORE, the parties to this Agreement, for adequate and sufficient
consideration, the receipt of which is hereby acknowledged, including certain
shares of Common Stock issued pursuant to that certain Securities Purchase
Agreement, dated August 2, 2006, by and among the Company and the Holders, do
hereby agree as follows:

     1. Extension of Maturity Date and No Defense. Subject to the terms and
conditions of this Agreement, the “Maturity Date” (as defined in the respective
Debenture) of each Debenture is hereby extended to August 2, 2009.

     2. Addition of Redemption Rights and Obligations of the Company. Each
Debenture shall be amended to add a new Section 13 as follows:

“Section 13. Redemptions.

     a) Definitions. For the purposes of this Section 13 the following terms
shall have the following meanings:

     “Equity Conditions” shall mean, during the period in question, (i) the
Company shall have duly honored all conversions and redemptions scheduled to
occur or occurring by virtue of one or more Notices of Conversion of the Holder,


--------------------------------------------------------------------------------

if any, (ii) the Company shall have paid all liquidated damages and other
amounts owing to the Holder in respect of this Debenture, (iii) there is an
effective Registration Statement pursuant to which the Holder is permitted to
utilize the prospectus thereunder to resell all of the shares issuable pursuant
to the Transaction Documents (and the Company believes, in good faith, that such
effectiveness will continue uninterrupted for the foreseeable future), (iv) the
Common Stock is trading on a Trading Market and all of the shares issuable
pursuant to the Transaction Documents are listed for trading on such Trading
Market (and the Company believes, in good faith, that trading of the Common
Stock on a Trading Market will continue uninterrupted for the foreseeable
future), (v) there is a sufficient number of authorized but unissued and
otherwise unreserved shares of Common Stock for the issuance of all of the
shares issuable pursuant to the Transaction Documents, (vi) there is no existing
Event of Default or no existing event which, with the passage of time or the
giving of notice, would constitute an Event of Default, (vii) the issuance of
the shares issuable upon conversion in full of the Optional or Monthly
Redemption Amount to the Holder would not violate the limitations set forth in
Section 4(a)(ii) (viii) there has been no public announcement of a pending or
proposed Fundamental Transaction or Change of Control Transaction that has not
been consummated, (ix) the Holder is not in possession of any information that
constitutes, or may constitute, material non-public information and (x) for a
period of 20 consecutive Trading Days prior to the applicable date in question,
the daily trading volume for the Common Stock on the principal Trading Market
exceeds 100,000 shares (subject to adjustment for forward and reverse stock
splits and the like) on each Trading Day.

     “Monthly Redemption” means the redemption of this Debenture pursuant to
Section 13(c) hereof.

      “Monthly Redemption Amount” means, as to a Monthly Redemption, $ _____,1
plus accrued but unpaid interest on the principal amount of this Debenture being
redeemed as of the date of payment, liquidated damages and any other amounts
then owing to such Holder on this Debenture.

     “Monthly Redemption Date” means the 1st of each month, commencing on August
2, 2008.

     “Monthly Redemption Notice” shall have the meaning set forth in Section
13(c) hereof.

     “Monthly Redemption Period” shall have the meaning set forth in Section
13(c) hereof.

     “Monthly Redemption Share Amount” shall have the meaning set forth in
Section 13(c) hereof.

1 1/13 of principal amount of this Debenture on the Original Issue Date.

2


--------------------------------------------------------------------------------

     “Optional Redemption” shall have the meaning set forth in Section 13(b).

     “Optional Redemption Amount” means the sum of (i) 115% of the then
outstanding principal amount of the Debenture, (ii) accrued but unpaid interest
on the principal amount of this Debenture being redeemed as of the date of
payment and (iii) all liquidated damages and other amounts due in respect of the
Debenture.

     “Optional Redemption Date” shall have the meaning set forth in Section
13(b).

     “Optional Redemption Notice” shall have the meaning set forth in
Section13(b).


     “Optional Redemption Notice Date” shall have the meaning set forth in
Section 13(b).

     “Trading Market” means the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the
American Stock Exchange, the Nasdaq Capital Market, the Nasdaq National Market
and the New York Stock Exchange.

     “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time); (b) if the OTC Bulletin Board is not a Trading Market, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
quoted for trading on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by Pink Sheets, LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported; or (d) in
all other cases, the fair market value of a share of Common Stock as determined
by an independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company.

     b) Optional Redemption at Election of Company. Subject to the provisions of
this Section 13, at any time after August 2, 2008, the Company may deliver a
notice to the Holder (an “Optional Redemption Notice” and the date such notice
is deemed delivered hereunder, the “Optional Redemption Notice Date”) of its
irrevocable election to redeem some or all of the then outstanding principal
amount of this Debenture for cash in an amount equal to the Optional Redemption
Amount on the 20th Trading Day following the

3


--------------------------------------------------------------------------------

Optional Redemption Notice Date (such date, the “Optional Redemption Date” and
such redemption, the “Optional Redemption”). The Optional Redemption Amount is
payable in full on the Optional Redemption Date. The Company may only effect an
Optional Redemption if each of the Equity Conditions shall have been met on each
Trading Day during the period commencing on the Optional Redemption Notice Date
through to the Optional Redemption Date and through and including the date
payment of the Optional Redemption Amount is actually made. If any of the Equity
Conditions shall cease to be satisfied at any time during the 20 Trading Day
period, then the Holder may elect to nullify the Optional Redemption Notice by
notice to the Company within 3 Trading Days after the first day on which any
such Equity Condition has not been met (provided that if, by a provision of the
Transaction Documents, the Company is obligated to notify the Holder of the
non-existence of an Equity Condition, such notice period shall be extended to
the third Trading Day after proper notice from the Company) in which case the
Optional Redemption Notice shall be null and void, ab initio. The Company
covenants and agrees that it will honor all Notices of Conversion tendered from
the time of delivery of the Optional Redemption Notice through the date all
amounts owing thereon are due and paid in full.

     c) Monthly Redemption. On each Monthly Redemption Date, the Company shall
redeem the Monthly Redemption Amount (the “Monthly Redemption”). The Monthly
Redemption Amount payable on each Monthly Redemption Date shall be paid in cash;
provided, however, as to any Monthly Redemption and upon 20 Trading Days’ prior
written irrevocable notice (the “Monthly Redemption Notice” and the 20 Trading
Day period immediately following the Monthly Redemption Notice, the “Monthly
Redemption Period”), in lieu of a cash redemption payment the Company may elect
to pay all or part of a Monthly Redemption Amount in Conversion Shares (such
dollar amount to be paid on a Monthly Redemption Date in Conversion Shares, the
“Monthly Redemption Share Amount”) based on a conversion price equal to the
lesser of (i) the then Conversion Price and (ii) 90% of the average of the VWAPs
for the 20 consecutive Trading Days ending on the Trading Day that is
immediately prior to the applicable Monthly Redemption Date (subject to
adjustment for any stock dividend, stock split, stock combination or other
similar event affecting the Common Stock during such 20 Trading Day period) (the
price calculated during the 20 Trading Day period immediately prior to the
Monthly Redemption Date, the “Monthly Conversion Price” and such 20 Trading Day
period, the “Monthly Conversion Period”); provided, further, that the Company
may not pay the Monthly Redemption Amount in Conversion Shares unless (y) from
the date the Holder receives the duly delivered Monthly Redemption Notice
through and until the date such Monthly Redemption is paid in full, the Equity
Conditions have been satisfied (unless waived in writing by the Holder) and (z)
as to such Monthly Redemption, prior to such Monthly Redemption Period (but not
more than 5 Trading Days prior to the commencement of the Monthly Redemption
Period), the Company shall have delivered to the Holder’s account with The
Depository Trust Company a number of shares of Common Stock to be applied
against such Monthly Redemption Share Amount equal to the quotient of (x) the
applicable Monthly Redemption Share Amount divided by (y) the then Conversion
Price (the “Pre-Redemption Conversion Shares”). The Holder may convert, pursuant
to Section 4(a), any principal amount of this Debenture subject to a Monthly
Redemption at any time prior to the date that the Monthly Redemption Amount,
plus

4


--------------------------------------------------------------------------------

accrued but unpaid interest, liquidated damages and any other amounts then owing
to the Holder are due and paid in full. Unless otherwise indicated by the Holder
in the applicable Notice of Conversion, any principal amount of this Debenture
converted during the applicable Monthly Redemption Period until the date the
Monthly Redemption Amount is paid in full shall be first applied to the
principal amount subject to the Monthly Redemption Amount payable in cash and
then to the Monthly Redemption Share Amount. Any principal amount of this
Debenture converted during the applicable Monthly Redemption Period in excess of
the Monthly Redemption Amount shall be applied against the last principal amount
of this Debenture scheduled to be redeemed hereunder, in reverse time order from
the Maturity Date; provided, however, if any such conversion is applied against
such Monthly Redemption Amount, the Pre-Redemption Conversion Shares, if any
were issued in connection with such Monthly Redemption or were not already
applied to such conversions, shall be first applied against such conversion. The
Company covenants and agrees that it will honor all Notice of Conversions
tendered up until such amounts are paid in full. The Company’s determination to
pay a Monthly Redemption in cash, shares of Common Stock or a combination
thereof shall be applied ratably to all of the holders of the then outstanding
Debentures based on their (or their predecessor’s) initial purchases of
Debentures pursuant to the Purchase Agreement. At any time the Company delivers
a notice to the Holder of its election to pay the Monthly Redemption Amount in
shares of Common Stock, the Company shall file a prospectus supplement pursuant
to Rule 424 disclosing such election.

     d) Redemption Procedure. The payment of cash or issuance of Common Stock,
as applicable, pursuant to an Optional Redemption or a Monthly Redemption shall
be payable on the applicable Optional Redemption Date or Monthly Redemption
Date. If any portion of the payment pursuant to an Optional Redemption or a
Monthly Redemption shall not be paid by the Company by the applicable due date,
interest shall accrue thereon at an interest rate equal to the lesser of 18% per
annum or the maximum rate permitted by applicable law until such amount is paid
in full. Notwithstanding anything herein contained to the contrary, if any
portion of the Optional Redemption Amount or Monthly Redemption Amount remains
unpaid after such date, the Holder may elect, by written notice to the Company
given at any time thereafter, to invalidate such Optional Redemption or Monthly
Redemption, ab initio, and, with respect to the Company’s failure to honor the
Optional Redemption, the Company shall have no further right to exercise such
Optional Redemption. Notwithstanding anything to the contrary in this Section
13, the Company’s determination to redeem in cash or its elections under Section
13(d) shall be applied ratably among the Holders of Debentures. The Holder may
elect to convert the outstanding principal amount of the Debenture pursuant to
Section 4 prior to actual payment in cash for any redemption under this Section
13 by the delivery of a Notice of Conversion to the Company.”

     3. Representations and Warranties of the Company. The Company hereby makes
to each Holder the following representations and warranties:

     i. Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The

5


--------------------------------------------------------------------------------

execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, its board of directors or its stockholders in connection therewith
other than in connection with the Required Approvals. This Agreement has been
duly executed by the Company and, when delivered in accordance with the terms
hereof will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

     ii. No Conflicts. The execution, delivery and performance of this Agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
(except as contemplated by the Security Documents) upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any material agreement, credit facility, debt or
other material instrument (evidencing a Company or Subsidiary debt or otherwise)
or other material understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.

     iii. Except as set forth herein or on Schedule 3(iii) attached hereto, the
Company has performed in all material respects all of the covenants of the
Company contained in the applicable Transaction Documents to be performed by the
Company through the date hereof.

     iv. Equal Consideration. Except as set forth in this Agreement, no
consideration has been offered or paid to any person to amend or consent to a
waiver, modification, forbearance or otherwise of any provision of any of the
Transaction Documents.

     4. Representations and Warranties of the Holders. Each Holder hereby, for
itself and for no other Holder, represents and warrants as of the date hereof to
the Company as follows:

6


--------------------------------------------------------------------------------

     i. Authority. The execution, delivery and performance by such Holder of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or similar action on the part of such Holder. This Agreement
has been duly executed by such Holder, and when delivered by such Holder in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Holder, enforceable against it in accordance with its terms,
except (i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

     5. Delivery of Opinion. Within 3 Trading Days of the date hereof, the
Company shall deliver to the Holders an opinion of outside counsel in form and
substance reasonably acceptable to the Holders.

     6. Securities Laws Disclosure; Publicity. The Company shall, by 8:30 a.m.
(New York City time) on the Trading Day immediately following the date hereof,
issue a Current Report on Form 8-K, disclosing the material terms of the
transactions contemplated hereby, and shall attach this Agreement thereto.

     7. Effect on Transaction Documents. Except as expressly set forth above,
all of the terms and conditions of the Transaction Documents shall continue in
full force and effect after the execution of this Agreement and shall not be in
any way changed, modified or superseded by the terms set forth herein, including
but not limited to, any other obligations the Company may have to the Holders
under the Transaction Documents.

     8. Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and each Holder.

     9. Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the applicable Purchase Agreement.

     10. Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties
and shall inure to the benefit of each Holder. The Company may not assign
(except by merger) its rights or obligations hereunder without the prior written
consent of all of the Holders of the then-outstanding Securities. Each Holder
may assign their respective rights hereunder in the manner and to the Persons as
permitted under the applicable Purchase Agreement.

     11. Execution and Counterparts. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the

7


--------------------------------------------------------------------------------

event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

     12. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreements.

     13. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

     14. Headings. The headings in this Agreement are for convenience only, do
not constitute a part of the Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

     15. Independent Nature of Holders’ Obligations and Rights. The obligations
of each Holder hereunder are several and not joint with the obligations of any
other Holders hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto, shall be deemed to constitute the
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Holders are in any way acting in
concert with respect to such obligations or the transactions contemplated by
this Agreement. Each Holder shall be entitled to protect and enforce its rights,
including without limitation the rights arising out of this Agreement, and it
shall not be necessary for any other Holder to be joined as an additional party
in any proceeding for such purpose.

[SIGNATURE PAGE FOLLOWS]


8


--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.



PAINCARE HOLDINGS, INC.


By: /s/ Mark Szporka
Name: Mark Szporka
Title: CFO


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGE FOR HOLDER FOLLOWS]

9


--------------------------------------------------------------------------------

[HOLDER SIGNATURE PAGES TO PRZ AMENDMENT AGREEMENT]

     IN WITNESS WHEREOF, the undersigned have caused this Amendment Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

Name of Holder:
________________________________________________________

Signature of Authorized Signatory of Holder:
__________________________________
Name of Authorized Signatory:
____________________________________________________
Title of Authorized Signatory:
_____________________________________________________
Wire Instructions of Holder:

[SIGNATURE PAGES CONTINUE]


10


--------------------------------------------------------------------------------